ORDER
PER CURIAM.
Following a jury trial, Darrell Isaiah was found guilty in November 1990 of first degree murder and armed criminal action. He was sentenced in January 1991 to life imprisonment without the possibility of probation or parole for the murder, and twenty years’ imprisonment on the armed criminal action charge. Isaiah filed a motion for post-conviction relief under Rule 29.15. The motion court initially granted Isaiah’s post-conviction relief motion. We twice reversed and remanded rulings on Isaiah’s post-conviction motion for further proceedings. See State v. Isaiah, 874 S.W.2d 429 (Mo.App. W.D.1994); Isaiah v. State, 926 S.W.2d 181 (Mo.App. W.D.1996). Ultimately, Isaiah’s motion for post-conviction relief was denied in 1997, and this Court affirmed. Isaiah v. State, 962 S.W.2d 466 (Mo.App. W.D.1998).
On March 2, 2007, Isaiah filed a pro se motion to reopen the proceedings on his Rule 29.15 motion, claiming abandonment by post-conviction counsel due to an alleged conflict of interest. The circuit court denied Isaiah’s motion to reopen, and he appeals. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).